Name: Commission Regulation (EEC) No 1034/89 of 20 April 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 4. 89 Official Journal of the European Communities No L 110/31 COMMISSION REGULATION (EEC) No 1034/89 of 20 April 1989 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced to take account of indicative prices for the 1989/ 1990 marketing year and the application of the system of maximum guaranteed quantities, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 957/89 0, Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 ( l0) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4 . However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 21 April 1989 to take into account the target price, and where appropriate, the application of the system of maximum guaranteed quantities. whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 682/89 0, as last amended by Regulation (EEC) No 964/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 682/89 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas, in the absence of the target price for the 1989/90 marketing year for colza, rape and sunflower seed, the abatement of the subsidy from the system of (  ) OJ No 172, 30 . 9 . 1966, p . 3025/66. Article 2 This Regulation shall enter into force on 21 April 1989. 0 OJ No L 197, 26. 7 . 1988 , p. 1 . ( 3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 102, 14. 4. 1989 , p. 26 . 0 OJ No L 167, 25. 7 . 1972, p. 9 . (*) OJ No L 197, 26 . 7. 1988 , p. 10 . 0 OJ No L 73, 17. 3 . 1989, p. 32. (  ) OJ No L 102, 14. 4. 1989, p. 45 . 0 OJ No L 266, 28 . 9 . 1983, p . 1 . ( ,0) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7 . 1987, p. 18 . No L 110/32 Official Journal of the European Communities 21 . 4. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period ?(') 4th period 8 (-) 5th period 9 (') 1 . Gross aids (ECU) : I  Spain 0,580 0,580 0,580 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 20,522 20,533 20,327 16,351 15,664 15,301 2. Final aids : \ I (a) Seed harvested and processed in : \  Federal Republic of Germany I I \ I (DM) 48,85 48,88 48,40 39,00 37,39 36,75  Netherlands (Fl) 54,50 54,54 53,99 43,46 41,65 40,84  BLEU (Bfrs/Lfrs) 990,94 991,47 981,53 789,54 756,37 738,84  France (FF) 150,37 150,38 148,76 118,70 113,31 110,46  Denmark (Dkr) 179,71 179,78 177,94 142,82 136,68 133,44  Ireland ( £ Irl) 16,724 16,725 16,545 13,201 12,601 12,283  United Kingdom ( £) 12,796 12,788 12,638 9,952 9,451 9,087  Italy (Lit) 32181 32180 31 761 25 168 23 991 23 010  Greece (Dr) 2 387,97 2 361,27 2 293,41 1 670,01 1 532,29 1 388,20 (b) Seed harvested in Spain and \ IIIlIIII processed : I IlIlIIII  in Spain (Pta) 89,44 89,44 89,44 180,43 180,43 180,43  in another Member State (Pta) 3 241,63 3 246,02 3 215,16 2 679,68 2 579,90 2 495,34 (c) Seed harvested in Portugal and liIIIlIl processed : 11\\ \\  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 427,34 4 428,25 4371,85 3 607,91 3 474,74 3 355,38 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and the application of the system of maximum guaranteed quantities. 21 . 4. 89 Official Journal of the European Communities No L 110/33 ANNEX II Aids to colza and rape seed 'double zero* (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 4 5 6 7 (') 8 (') 9 (") 1 . Gross aids (ECU) :  Spain 3,080 3,080 3,080 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 23,022 23,033 22,827 18,851 18,164 17,801 2. Final aids : I (a) Seed harvested and processed in :  Federal Republic of Germany l I || (DM) 54,75 54,78 54,30 44,90 43,30 42,66  Netherlands (Fl) 61,12 61,15 60,61 50,08 48,27 47,46  BLEU (Bfrs/Lfrs) 1 111,66 1 112,19 1 102,25 910,26 877,08 859,56  France (FF) 169,33 169,34 167,72 137,66 132,27 129,42  Denmark (Dkr) 201,81 201,88 200,04 164,92 158,79 155,54  Ireland ( £ Irl) 18,834 18,834 18,654 15,310 14,710 14,393  United Kingdom ( £) 14,483 14,476 14,326 11,640 11,139 10,775  Italy (Lit) 36 269 36 267 35 849 29 256 28 078 27 098  Greece (Dr) 2 777,92 2 751,32 2 683,46 2 060,06 1 922,34 1 778,25 (b) Seed harvested in Spain and \ processed : \\  in Spain (Pta) 474,98 474,98 474,98 565,96 565,96 565,96  in another Member State (Pta) 3 627,16 3 631,55 3 600,69 3 065,21 2 965,43 2 880,87 (c) Seed harvested in Portugal and IlIIII processed : IIIl\ IIII  in Portugal (Esc) 470,02 470,02 470,02 470,02 470,02 470,02  in another Member State (Esc) 4 897,35 4 898,26 4 841,86 4 077,92 3 944,76 3 825,40 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and the application of the system of maximum guaranteed quantities. No L 110/34 Official Journal of the European Communities 21 . 4. 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period I 4 5 6 7 8 (') 1 . Gross aids (ECU) : li  Spain 5,170 5,170 5,170 5,170 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 22,892 23,395 23,308 23,308 18,550 2. Final aids : Il \ (a) Seed harvested and processed in (2) : I I l  Federal Republic of Germany III (DM) 54,50 55,68 55,48 55,48 44,24  Netherlands (Fl) 60,80 62,13 61,90 61,90 49,31  BLEU (Bfrs/Lfrs) 1 105,38 1 129,67 1 125,47 1 125,47 895,72  France (FF) 167,60 171,45 170,77 170,77 134,75  Denmark (Dkr) 200,41 204,87 204,10 204,10 162,05  Ireland ( £ Irl) 18,640 19,069 18,993 18,993 14,986  United Kingdom ( £) 14,246 14,594 14,530 14,506 11,309  Italy (Lit) 35 862 36 695 36 472 36 337 28 579  Greece (Dr) 2 642,33 2 708,55 2 661,29 2 639,62 1 908,99 (b) Seed harvested in Spain and l l processed : l I  in Spain (Pta) 797,28 797,28 797,28 797,28 1 062,53  in another Member State (Pta) 3 664,36 3 740,47 3 726,71 3 716,00 3 243,38 (c) Seed harvested in Portugal and l processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 555,52 6 653,16 6 617,32 6 595,47 5 682,99  in another Member State (Esc) 6 388,93 6 484,08 6 449,15 6 427,86 5 538,56 3. Compensatory aids :  in Spain (Pta) 3 612,79 3 690,34 3 677,55 3 666,83 3 194,22 4. Special aid :  in Portugal (Esc) 6 388,93 6 484,08 6 449,15 6 427,86 5 538,56 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 5th period 9 DM 2,079800 2,076380 2,072940 2,069820 2,069820 2,060540 Fl 2,347430 2,344110 2,341490 2,338850 2,338850 2,329290 Bfrs/Lfrs 43,557900 43,551400 43,539900 43,524200 43,524200 43,454100 FF 7,036320 7,038200 7,039740 7,040970 7,040970 7,046360 Dkr 8,096840 8,099310 8,101060 8,102410 8,102410 8,109480 £Irl 0,780274 0,779891 0,779671 0,779240 0,779240 0,779371 £ 0,653992 0,655543 0,656932 0,658298 0,658298 0,662881 Lit 1 526,48 1 531,51 1 537,21 1 542,82 1 542,82 1 558,85 Dr 177,03200 178,86100 18038000 181,47600 181,47600 185,35300 Esc 171,95700 172,81800 173,59100 174,49400 174,49400 176,68800 Pta 129,29300 129,59300 129,98300 130,38300 130,38300 131,66100